           Case: 19-70214, 04/04/2019, ID: 11253666, DktEntry: 3, Page 1 of 1




                     UNITED STATES COURT OF APPEALS                      FILED
                               FOR THE NINTH CIRCUIT                       APR 4 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
In re: TCB LAS VEGAS, LLC, dba Count’s No. 19-70214
Vamp’d Rock Bar & Grill.
______________________________         D.C. No.
                                       2:17-cv-01717-APG-PAL
TCB LAS VEGAS, LLC, dba as Count       District of Nevada,
Vamp’d Rock Bar & Grill,               Las Vegas

                 Petitioner,                     ORDER

 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA, LAS
VEGAS,

                 Respondent,

DAVID L. GREEN,

                 Real Party in Interest.

      Petitioner’s motion to dismiss (Docket Entry No. 2) is construed as a motion

to withdraw the petition. The petition is withdrawn. Cf. Fed. R. App. P. 42(b).

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT


                                                 By: Sarah Milstein
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7



SM/MOATT
